1                                                                   JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                )
8    DAVID SILVER,                              ) Case No. CV 18-6947 DMG (JCx)
                                                )
9                              Plaintiff,       )
                                                )
10                v.                            )
                                                ) JUDGMENT
11                                              )
     HAMRICK & EVANS, LLP,                      )
12                                              )
                                                )
13                                              )
                               Defendant.       )
14                                              )
                                                )
15                                              )
16
17         The Court having granted Defendant Hamrick & Evans, LLP’s Motion to Dismiss,
18   with prejudice, by order dated January 4, 2019 [Doc. # 25],
19         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
20   of Defendant and against Plaintiff.
21
22   DATED: January 4, 2019
23                                                            DOLLY M. GEE
24                                                    UNITED STATES DISTRICT JUDGE

25
26
27
28



                                                -1-
